Citation Nr: 1717507	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide  exposure.

2.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to October 1972.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2014 and March 2016 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand directions with regard to the issue adjudicated below.


The issue of entitlement to service connection for hypothyroidism, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran has had prostate cancer and/or residuals of such, during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer. 

Without a current diagnosis, service connection cannot be granted. See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The competent credible evidence of record, as discussed in further detail below, is against a finding that the Veteran has had prostate cancer, or residuals of such, at any time during the pendency of his claim.  Thus, service connection for prostate cancer is not warranted. 

The Veteran has repeatedly stated that three prostate biopsies came back "inconclusive" or indicative that cancer is "either there or on the way".  (e.g. See August 2010 VA Agent Orange Examination record, October 2010 VA Form 21-4138, 2011 Notice of Disagreement, 2012 VA Form 9, August 2012 Board hearing transcript, pages 3 and 4, and 2013 correspondence). 

Clinical records reflect that the Veteran has, at times, had elevated PSA (prostate-specific antigen), ASAP (atypical small acinar proliferation), and PIN (prostatic intraepithelial neoplasia) (See i.e. December 2007 St. Francis Health Center record); however, and importantly, the Veteran has not been found to have prostate cancer.  While, he may, in the future, have prostate cancer, he has not had in shown by competent evidence, during the pendency of his claim to have such.  As noted in the St. Francis Health Center record from October 2009, elevated "PSA concentrations can only suggest the presence of prostate cancer until biopsy is performed.  PSA concentrations can also be elevated in benign prostatic hyperplasia or inflammatory conditions of the prostate."  

A December 2007 Surgical Pathology record from St. Francis Health Center reflects that the Veteran's right prostate was negative for malignancy and the left prostate showed a "focal high-grade prostatic intraepithelial neoplasia, no invasive carcinoma identified."  2008 records reflect prostatitis, PIN, and ASAP, but are negative for a diagnosis of prostate cancer. 

An August 26, 2010 St. Francis Medical Clinic record reflects that the Veteran was to be seen for his elevated PSA and "probable cancer."  September 2010 records form Cotton-O'Neil Clinic reflect that the Veteran was seen for a one year check-up with elevated PSA.  The assessment was "elevated PSA r/o [cancer of the prostate].  September 2010 and March 2011 VA records reflect that the Veteran reported that his biopsies were negative. 

A March 2012 VA clinical record is indicative that the Veteran's PSA was normal for his age-adjusted range.  Additional records reflect that the Veteran was being treated for his prostate with the medication, finasteride, and that he has benign hypertrophy of the prostate (See November 2012 record of history).

A January 2015 VA examination report reflects that the Veteran has never been diagnosed with prostate cancer.  A March 2016 VA clinical record reflects that the Veteran's latest PSA was again elevated, after having been previously normal.  It was elevated when he was off of the medication, finasteride.  The Board notes that finasteride is used to treat benign prostatic hyperplasia. (See January 2013 VA record.)

Again, the Board acknowledges the records that reflect elevated PSA, ASAP, and PIN; however, none of the records reflect that he actually has cancer.  The records also reflect chronic prostatitis and hypertrophy, which have not been shown to be cancer.  A July 2016 VA record reflects that upon biopsy and MRI, the Veteran's results were "without evidence of suspicious abnormalities with only ASAP on repeat biopsy."  Thus, while the Veteran has had results suggestive of possible cancer, he has never actually been diagnosed with cancer upon further diagnostic testing.  The records reflect that the Veteran has been treated for an enlarged prostrate (BPH).  The evidence does not suggest that he has ever been treated with a prostatectomy or radiation therapy, which the Board finds would be indicative of cancer. 

The Veteran has not been shown to have the experience, training, or education necessary to make a competent diagnosis of prostate cancer.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the prostate and cancer.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Moreover, as the United States Court of Appeals for Veterans Claims has noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, any assertion by the Veteran that he has been clinical told that his results reflect that cancer is "already there", lack significant probative value.

As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for prostate cancer is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, there is no competent credible evidence that any other prostate disability is causally related to, or aggravated by, service.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide  exposure, is denied.


REMAND

In its March 2016 remand, the Board directed that VA obtain a supplemental opinion as to whether it is as likely as not that the Veteran has hypothyroidism due to service.  The claims file reflects that the Veteran was scheduled for an examination in July 2016 and failed to report for such.  However, the record does not establish that an examination was necessary, as opposed to merely a supplemental opinion.  This is especially true in light of the fact that there was a 2015 examination of record.  (Although the Veteran failed to report for the 2016 examination, he did report to an examination in 2015).  Thus, VA should attempt to obtain an opinion. without the need for another examination.  (The claims file also includes VA records with regard to the Veteran's thyroid and medication.)  

The Board acknowledges that a January 2015 VA clinician found that the Veteran's hypothyroidism was less likely as not due to service, and noted that the Veteran was not treated in service and that hypothyroidism is an autoimmune disease.  However, the Board finds that an additional rationale may be useful to the Board in adjudicating the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician for a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypothyroidism is causally related to, or aggravated by, service, to include herbicide (Agent Orange) exposure. 

A complete rationale should be provided for any opinion expressed to include a general discussion of the etiology of autoimmune diseases and whether it is likely as not that the Veteran's hypothyroidism is due to herbicide exposure decades earlier. 

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for hypothyroidism.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


